Citation Nr: 1443848	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  11-29 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE


Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of left leg surgery performed by the Department of Veterans Affairs on April 3, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from October 1963 to October 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  By that rating action, the RO denied entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of left leg surgery performed by the Department of Veterans Affairs on April 3, 2008.  The Veteran appealed this rating action to the Board. 

In March 2014, the Veteran testified before the undersigned Acting Veterans Law Judge at a video conference hearing conducted via the above RO.  A copy of the hearing transcript has been uploaded to the Veteran's Virtual VA electronic claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of left leg surgery, which he claims is a result of medical surgery performed at a VA facility on April 3, 2008.  In particular, the Veteran asserts that the complications he has experienced since his April 2008 surgery, such as constant pain, swelling of the left ankle, numbness, loss of sensation in the left leg, and difficulty walking, exceed those of normal complications for that type of surgery.  (See Transcript (T.) at pages (pgs.) 7, and 13).

Additional disability is a qualifying disability if it was not the result of the Veteran's willful misconduct, the disability was caused by VA hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by VA, and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or was an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a) (West 2002).

On April 4, 2008, the Veteran underwent a left femoral popliteal bypass, above-the-left-knee, with reversed saphenous vein graft surgery for treatment of his severe peripheral vascular disease.  Prior to the surgery, the Veteran, the physician who performed the surgery, and a VA nurse, signed and witnessed his signature on a consent form that disclosed the risks of the surgery.  The risks associated with the procedure included, but were not limited to, no guarantee of a return of a normal blood supply or normal function [of the extremity] and swelling.  The Veteran tolerated the surgery well and had an uneventful immediate postoperative course, aside from some anemia.  He was discharged on April 8, 2008.  (See VA consent form, dated March 12, 2008 and discharge summary report, dated from April 3, to April 8, 2008).  

In mid-April 2014, the Veteran returned to VA's vascular clinic with complaints of pain and swelling in the left leg and an inability to walk.  The Veteran was admitted to the hospital in order to rule out deep venous thrombosis and for physical therapy.  Upon admission, a venous duplex scan was negative for any evidence of acute deep venous thrombosis.  There was lymphadenopathy in the groin and a fluid collection that was a hematoma versus a seroma in the groin.  An x-ray of the left knee was negative.  A consult from physical medicine and rehabilitation noted that the Veteran did not necessitate any further inpatient rehabilitation.  The Veteran's skin staples and steri stripped wound were removed.  The examining clinician noted that the Veteran still had considerable swelling of the left lower extremity.  He was advised to elevate his leg or to lie supine in bed with limited out-of-bed time except to attend medical appointments and activities of daily living.  (See VA discharge report, dated in mid-April 2008).  

VA treatment reports, dated in October 2009 and March 2010, reflect that the Veteran continued to experience chronic left knee/lower leg pain since his 2008 left lower extremity vascular surgery.  The examining clinicians also noted that he had signs of muscle tightness and atrophy, as well as probable residual nerve damage.  (See VA treatment reports, dated in October 2009 and March 2010). 

In November 2010, a VA staff physician opined, after a review of the claims files and above-cited medical record, that the Veteran's left knee condition, status-post left femoral popliteal bypass graft surgery was not the result of his willful misconduct and was not caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA or an event not reasonably foreseeable.  The examiner reasoned that the Veteran's left knee condition, per an April 15, 2009 VA rehabilitation note, clearly documented that it was secondary to pain and swelling of the left lower extremity--clinical findings that were clearly listed on the pre-surgery consent form.  (See November 2010 VA orthopedic examination report). 

The Board finds the November 2010 VA examiner's opinion to be inadequate in that she did not discuss the presence, if any, of any possible nerve damage of the left lower extremity, as indicated by VA clinicians in October 2009 and March 2010 and, if so, whether it was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA or an event not reasonable foreseeable.  Thus, the Board finds an open medical question remains as to whether the Veteran has any additional nerve disability of the left lower extremity as a result of the left femoral popliteal bypass, above-the-left-knee, with reversed saphenous vein graft surgery on April 3, 2008, that was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault, or due to an event not reasonably foreseeable.  Merely showing that a claimant received care or treatment and that the claimant has an additional disability does not establish causation.  38 C.F.R. § 3.361(c)(1) (2013).  In addition, hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2) (2013).  On remand, another medical opinion should be obtained addressing the causation questions outlined below.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a clinician with appropriate expertise to review the Veteran's VA claims folders (to include all relevant records located on Virtual VA or VBMS).  If the clinician concludes that an examination is necessary, such examination should be scheduled.  After a review of the records, the clinician should provide responses, with supporting rationale, to the following questions: 

a).  Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran has additional neurological disability of the left lower extremity as a result of VA's left femoral popliteal bypass, above-the-left-knee, with reversed saphenous vein graft surgery performed on April 3, 2008?  

b).  If additional left lower extremity neurological disability from the April 3, 2008 surgery is present, is it at least as likely as not (i.e., 50 percent or greater probability) that the additional disability was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing care to the Veteran?  

c).  If the answer to question (b) is "no," the examiner should further provide an opinion as to whether such consequences were or were not reasonably foreseeable. 

d).  When answering, the examiner is asked to specifically consider each of the following factual matters pertinent to this case:  (i) the Veteran's own assertion that he has experienced, in part, left lower extremity numbness since the April 2008 surgery; and, (ii) VA clinicians' notations of possible nerve damage in treatment reports, dated in November 2009 and March 2010.

The examiner is requested to provide the basis for all opinions reached.  If the clinician determines that diagnostic testing is necessary, or that a specialist should be consulted, such should be scheduled and carried out.  If the clinician is unable to supply the requested opinions, s/he should provide an explanation for why such opinions could not be rendered.  A report should be prepared and associated with the Veteran's VA claims files.

2.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, send the Veteran and his representative a supplemental statement of the case, and afford them a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
S. J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

